ACCEPTED
                                                                           14-14-00512-cv
                                                          FOURTEENTH COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     5/20/2015 1:15:36 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK


              NO. 14-14-00512-CV
                                               FILED IN
                                        14th COURT OF APPEALS
                                           HOUSTON, TEXAS
                                        5/20/2015 1:15:36 PM
       IN THE   FOURTEENTH COURT OF APPEALS
                                        CHRISTOPHER A. PRINE
                FOR THE STATE OF TEXAS           Clerk



MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND
            ABDUS SOBHAN, Appellants

                              v.

               SERAJ MOHAMMED, Appellee


 On Appeal from the 269th District Court, Harris County, Texas
              Trial Court Cause No. 2012-10417


    APPELLEE’S SECOND UNOPPOSED MOTION FOR
    EXTENSION OF TIME TO FILE APPELLEE’S BRIEF




                                   David L. Hutchins
                                   Texas Bar No. 24065470
                                   1900 Pearl Street
                                   Austin, Texas 78705
                                   Tel: (512) 474-7300
                                   Fax: (512) 474-8557
                                   Email: dhutchins@howrybreen.com
                                   Attorney for Appellee
                                   Seraj Mohammed




                              1
TO THE HONORABLE COURT OF APPEALS:

         Pursuant to Tex. R. App. P. 10.1 and 38.6(d), Appellee, Seraj Mohammed,

files this Second Unopposed Motion For Extension of Time to file Appellee’s

Brief.

         In support of this motion, Appellee would show the Court as follows:

         1.    Appellants filed their brief on March 18, 2015.

         2.    Appellee’s brief is due on May 20, 2015.

         3.    In this appeal, Appellants raise a point-of-error regarding whether the

trial court abused its discretion in denying their motion to exclude the testimony of

Appellee’s business appraiser, Jeffrey D. Jones. Prior to the submission of his

brief, Appellee, through counsel, discovered that Appellee’s response to

Appellants’ motion to exclude the testimony of Jones was not included as part of

the clerk’s record (or supplemental records) by the Harris County District Clerk.

         4.    Apellee’s response to Appellants’ motion to exclude Jones’ testimony

is critical for this court’s consideration and disposition of one or more issues raised

by Appellants on appeal.

         5.    By this motion, Appellee seeks a thirty-day extension of the deadline

to file his response brief to allow sufficient time for the Harris County District

Clerk to prepare the supplemental clerk’s record and forward to the Fourteenth

Court of Appeals.


                                           2
      6.     Appellee has previously requested one extension of time to file his

brief, and no further requests for extension are anticipated in the future.

      7.     All stated facts herein are known ex officio or are within the personal

knowledge of Appellee and/or his counsel. Tex. R. App. P. 10.2.

      8.     This motion is not sought for the purpose of delay but so that justice

may be done.

                              PRAYER FOR RELIEF

      For the reasons set forth herein, Appellee prays that this Court grant this

motion for extension of time for Appellee to file his brier and enter an Order that

Appellee’s brief is due on or before June 19, 2015.



                                               Respectfully submitted,



                                               /s/ David L. Hutchins
                                               David L. Hutchins
                                               Texas Bar No. 24065470
                                               1900 Pearl Street
                                               Austin, Texas 78705
                                               Tel: (512) 474-7300
                                               Fax: (512) 474-8557
                                               Email: dhutchins@howrybreen.com
                                               Attorney for Appellee
                                               Seraj Mohammed




                                           3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was

served upon Alphonsus Ezeoke via Texas e-filing on May 20, 2015.


                                               /s/ David L. Hutchins
                                               David L. Hutchins


                      CERTIFICATE OF CONFERENCE

      I hereby certify that on May 20, 2015, the undersigned conferred with

counsel for Appellants, Alphonsus E. Ezeoke via email. Mr. Ezeoke responded via

email that his is not opposed to the relief requested herein.



                                               /s/ David L. Hutchins
                                               David L. Hutchins




                                           4